Title: Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst to John Adams, 27 Oct. 1786
From: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              
            
            

              Amsterdam

               27th. October 1786
            
          

          We have the Honor to acquaint Your Excellency, that agreeable to
            the Conditions of the Loan of Two Millions raised for the United States, the Second
            Drawing of Premiums was effected the 25th. Instant to the
            Amount of Sixty Thousand Guilders; Which it is at the Option of the United States, to
            pay in New Bonds the 1st. February 1787 or in Specie Six
            Months after the Drawing. The first drawing was discharged in Money Primo Febry, and strongly impressed with the good Consequences a
            similar Mode of Payment for the succeeding Ones would have upon the Credit of the United
            States, especially as it would not now be from the Capital borrowed, We pressed the
            Commissioners of the Board of Treasury, to furnish us early their directions in what
            Mode these Premiums should be paid off, strongly advising the Money. Being without their
            Answer We beg leave to submit the Matter to Your Excellency and for your Government to
            inform you, We have now in hands belonging to the United States about ƒ170,000 — — Out
            of which we do not forsee any other Disposals than the Interest due next February
            ƒ80,000— —Your Excellency and Colonel Smith’s Salaries &c and such Drafts as you
            may expect from the Negotiators with the Barbary Powers, The Extent of which Your
            Excellency will compute; And if then You should judge the Affairs of the United States
            would admit a Specie Payment of the ƒ60,000— —Premiums; We are convinced Your
            Excellency, urged by the same Motives as ourselves, will immediately authorize us to
            advertise it.
          It appears to us by the Representation of the Honorable Congress of
              2nd: August, that it is intended this Object should be
            paid in Cash; And we flatter ourselves the new Revenue System so long and strongly
            recommended will pass; so as to enable the Treasury with ease to provide the f250.000 Interest that will be due next June.
          We are respectfully / Your Excellency’s / Most obedt. and very hble. servts.

          
            
              Wilhem & Jan Willink
            
          
          
            
              Nico. & Jacob van
                Staphorst.
            
          
        